                                         Case 4:17-cv-05679-YGR Document 147 Filed 07/16/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    J. P., ET AL.,                                     CASE NO. 17-cv-05679-YGR
                                   7                  Plaintiffs,
                                                                                           ORDER TO SHOW CAUSE
                                   8            vs.

                                   9    COUNTY OF ALAMEDA, ET AL.,
                                  10                  Defendants.

                                  11          The Court has reviewed the parties’ joint status report. (Dkt. No. 146.) In light of the

                                  12   parties’ statements therein, defendants are hereby ORDERED TO SHOW CAUSE why the case
Northern District of California
 United States District Court




                                  13   should not be stayed pending a decision by the U.S. Supreme Court regarding plaintiffs’

                                  14   forthcoming petition for certiorari. By no later than Friday, July 31, 2020, defendants shall file a

                                  15   response to this Order to Show Cause.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: July 16, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  19                                                       UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
